Title: New York Ratifying Convention. First Speech of June 28 (John McKesson’s Version), [28 June 1788]
From: Hamilton, Alexander,McKesson, John
To: 


[Poughkeepsie, New York, June 28, 1788]
Mr. Hamilton—Requests several Resolutions & reports from the Journal of the Senate be read—
7 Septr. 1780—part of the Governors message—
9 Septr. part of the Answer of the Senate
10 Octr. Resolution of assembly page 33
5th Feby 1781—and a Letter from Rivingtons Paper
19 March
29 March 1781
21 Novr 1781
20 July 1782 Resolutions
